internal_revenue_service number release date index number ------------------------ ----------------------------- ------------ -------------------------------- ---------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc ita b07 plr-109037-11 date date re request for extension of time to make the election not to deduct the additional first year depreciation legend taxpayer a b date date --------------------------------------- ------- ------------------------------------------- --------------------------- --------------------------- dear ----------------- this letter responds to a letter dated date and subsequent correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service in the taxable_year ended date1 the a taxable_year facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer has multiple members one of which is b b is also the tax matters member for taxpayer taxpayer’s overall_method_of_accounting is the accrual_method plr-109037-11 taxpayer timely filed its federal partnership tax_return for the taxable_year ended date on date on this return taxpayer did not claim the additional first year depreciation for all classes of property placed_in_service by taxpayer during the a taxable_year however taxpayer failed to attach the election statement to its federal tax_return for the a taxable_year with respect to all classes of qualified_property the accounting firm that was retained by taxpayer to assist in preparing its federal partnership tax_return for the a taxable_year failed to inform taxpayer of the election statement ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ended date1 law and analysis sec_168 as amended by the economic stimulus act of pub_l_no 122_stat_613 date and the american_recovery_and_reinvestment_act_of_2009 pub_l_no 123_stat_115 date provides a 50-percent additional first year depreciation deduction for qualified_property acquired after date and placed_in_service before date sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_38_irb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election plr-109037-11 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during the taxable_year ended date1 that qualify for the additional first year depreciation this election must be made by taxpayer filing an amended federal partnership tax_return for the taxable_year ended date with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service by taxpayer during that taxable_year except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during the taxable_year ended date is eligible for the additional first year depreciation deduction we are sending a copy of this letter to the appropriate operating division director plr-109037-11 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
